DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 11/19/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al(US 2017/0286704).
Claim 1: Kumar disclose receiving by a computing device a first user request to input a note to the computing device in (fig.3: device detect pen in proximity and user intent to write). Kumar disclose determining in response to the first user request whether the user is an owner of the computer device, a known user of the computer device or an unknown user in (pages 1-2[0011],[0013]: system checks for identifier, password, PIN, biometric to validate the user). Kumar disclose receiving at the computing device without unlocking the computing device in response to determining that the user is the owner of the computing device or a known user of the computing device, the note in (page 1[0017-0018]; page 5[0049]: at level 1-3 system determines known user of the device by verifying writing activity without fully unlocking the device which is at level 4). Kumar disclose storing the note and preventing while the computer device is locked, other users of the computing device from accessing the note in (fig.2 22i-22n; page 2[0018]: the writing or note on level 4 is fully protected/locked and stored). Kumar disclose receiving an owner request to unlock the computing device; authenticating the owner and presenting in response to the owner request and authenticating the owner the note in (fig.2;page 3[0021]; page 6[0058]: system authenticates user requesting access to a note in private page; authentication is performed in various methods such as writing pattern, biometric etc).
	Claim 2: Kumar disclose receiving user input to a touchscreen of the computing device in (page 1[0009]).
Claim 3: Kumar disclose receiving the first user request to input the note comprising detecting that a stylus has been removed from a stylus storage area of the computing device in (page 2[0015]). 
Claim 4: Kumar disclose preventing the user from leaving a note in response to determining that the user is an unknown user in (page 2[0017]).
Claim 5: Kumar disclose receiving at the computing device without unlocking the computing device note; capturing a digital image of the unknown user and storing the note and the digital image of the unknown user in (page 2[0019];page 3[0021],[0023]).

Claim 7: Kumar disclose recognizing an identity of the known user and the storing including an identifier of the known user in (page 3[0021]).
Claim 8: Kumar disclose note including displaying the identifier of the known user in (page 5[0040-0042]).
Claim 9: Kumar disclose receiving owner input to convert the note into a context specific action and converting in response to the owner input the note into the context specific action in (pages 5-6[0049];[0055-0057]).
Claim 12: Kumar disclose a processor and a computer storage medium in (page 2[0014]). Kumar disclose receiving a user request to input a note to the computing device in (fig.3: device detect pen in proximity and user intent to write). Kumar disclose determining in response to the first user request whether the user is a known user of the computer device or an unknown user of the computing device in (pages 1-2[0011],[0013]: system checks for identifier, password, PIN, biometric to validate the user). Kumar disclose receiving at the computing device without unlocking the computing device in response to determining that the user a known user of the computing device, the note in (page 1[0017-0018]; page 5[0049]: at level 1-3 system determines known user of the device by verifying writing activity without fully unlocking the device which is at level 4). Kumar disclose storing the note and preventing while the computer device is locked, other users of the computing device from accessing the note in (fig.2 22i-22n; page 2[0018]: the writing or note on level 4 is fully protected/locked and stored). Kumar disclose receiving an owner request to unlock the computing device; authenticating the owner and presenting in response to the owner request and authenticating the owner the note in (fig.2;page 3[0021]; page 6[0058]: system authenticates user requesting access to a note in private page; authentication is performed in various methods such as writing pattern, biometric etc).

Claim 14: Kumar disclose receiving at the computing device without unlocking the computing device note; capturing a digital image of the unknown user and storing the note and the digital image of the unknown user in (page 2[0019];page 3[0021],[0023]).
Claim 15: Kumar disclose presenting the note including displaying the digital image of the unknown user in (page 3[0021]).
Claim 16: Kumar disclose a note input module implemented at least in part in hardware to receive a first user request to input a note in (fig.3: device detect pen in proximity and user intent to write). Kumar disclose a user recognition module implemented at least in part in hardware to determine in response to the first user request whether the user is an owner of a computing device, a known user of the computing device or an unknown user in (pages 1-2[0011],[0013]: system checks for identifier, password, PIN, biometric to validate the user). Kumar disclose the note input module being further to receive and store, without unlocking the computing device, the note in response to the user being the owner of the computing device or a known user of the computing device in (page 1[0017-0018]; page 5[0049]: at level 1-3 system determines known user of the device by verifying writing activity without fully unlocking the device which is at level 4).Kumar disclose a note access control module, implemented at least in part in hardware to prevent while the computing device is locked, other users of the computing device from accessing the note in (fig.2 22i-22n; page 2[0018]: the writing or note on level 4 is fully protected/locked and stored). Kumar disclose a user authentication module implemented at least in part in hardware to receive an owner request to unlock the computing device and to authenticate the owner and a note output module implemented at least in part in hardware to present in response to authenticating the owner, the note at the computing device in (fig.2;page 3[0021]; page 6[0058]: system 
Claim 17: Kumar disclose receive as the first user request an indication that a stylus has been removed from a stylus storage area in (page 2[0015]). 
Claim 18: Kumar disclose preventing the user from leaving a note in response to determining that the user is an unknown user in (page 2[0017]).
Claim 19: Kumar disclose receiving at the computing device without unlocking the computing device note; capturing a digital image of the unknown user and storing the note and the digital image of the unknown user in (page 2[0019];page 3[0021],[0023]).
Claim 20: Kumar disclose receiving owner input to convert the note into a context specific action and converting in response to the owner input the note into the context specific action in (pages 5-6[0049];[0055-0057]).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-15 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter. 
The instant claims are drawn to a “computer-readable storage medium”, which in light of the disclosure, appears to encompass electronic signals. Examiner notes that, the term does not appear to have been defined in the specification as to explicitly excluding all forms of transitory media, and thus will be interpreted as to encompassing signals for the purposes of examination. Examiner respectfully suggests that the rejections can be overcome by amending the claims to recite a “non-transitory 
Allowable Subject Matter
Claims 10,11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HOSUK SONG/              Primary Examiner, Art Unit 2435